Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 3 August 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
New York August 3d. 1806

I arrived here yesterday after a very fatiguing journey but find my health tolerably good Your Sister is in charming health and spirits and I think looks better than I ever saw her Capt Hull on his arrival here recieved new orders and is uncertain about going on to Newport however as Mrs Smith insists on our staying here untill after Commencement I hope we shall if he should not proceed be able to find some person going that way under whose protection I can place myself I have not yet seen John or the Col. but your Sister says he will not go on as he wishes to pay a visit to his Uncle Smith before he leaves this part of the Country—
I am much disappointed in the alteration of in your arrangements but it cannot be helped so I must make the best of it—
Young Mr Duer of this place travel’d with us from Washington he is a young man of very promissing talents he is lately from New Orleans and perfectly enthusiastic in its praise I never met with so much politeness and attention in my life from any person and regret very much that I cannot introduce him to you as I am sure you would be much pleased with him and might gain considerable information respecting that Country—
I do not think it would be worth while to take a stage to Quincy I shall therefore go on to Boston which will be much less expensive I shall however be cruelly disappointed if I do not meet you there indeed I wish if it were possible you could meet in Providence but I do not ask it as I know it would be attended with great inconvenience as soon as the time for my departure is fixed I will write that you may know when to expect me you do not mention the Children I hope however they are well Kiss them for me and teach them to expect me I left directions respecting any letters that might arrive Adieu as I approach the Place which contains all I hold most dear my impatience encreases to clasp you to the heart of your devoted wife
L. C. AdamsI presume the Vessel will be arrived with the things I will thank you to tell Mr Shaw to enquire for the Dog I sent of the Capt.
